Citation Nr: 1625708	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-45 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to August 16, 2011, for service-connected headaches due to brain concussion.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1952.

This issue has been before the Board of Veterans' Appeals (Board) on numerous occasions.  In relevant part, in a December 2004 decision the Board reopened the claim for entitlement to service connection for headaches, and in an October 2006 decision granted entitlement to service connection for headaches.  In an April 2007 rating decision, the RO assigned an initial 10 percent disability rating for headaches due to brain concussion effective April 10, 2001.  In September 2007, the Veteran filed a timely notice of disagreement with the assigned disability ratings.

The Veteran presented sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  

In a July 2013 decision, the Board denied a rating in excess of 10 percent for headaches prior to August 16, 2011, but granted an increased rating not to exceed 30 percent for headaches effective August 16, 2011.  The Veteran then timely appealed to the Court of Appeals for Veterans Claims (Court).  In a January 2014 Joint Motion for Remand (JMR) the parties in relevant part agreed to vacate the Board's decision denying entitlement to a rating in excess of 10 percent prior to August 16, 2011, but did not disturb the finality of the Board decision denying a rating in excess of 30 percent effective August 16, 2011.  Accordingly, only the period prior to August 16, 2011 remains on appeal before the Board.

In an April 2014 decision, in relevant part, the Board granted an initial rating not to exceed 30 percent for service-connected headaches prior to August 16, 2011.  The Veteran then again timely appealed this decision to the Court.  In an October 2014 JMR, the parties agreed to vacate the Board decision only to the extent related to entitlement to an initial rating in excess of 30 percent for service-connected headaches prior to August 16, 2011.  Specifically, the parties found additional reasons and basis were required regarding the Veteran's lay statements concerning the frequency and severity of his headaches.

The Board again denied the benefit sought in May 2015.  The Veteran again appealed to the Court.  Again, in January 2016, the Court approved a JMR filed by both parties to the case on the basis that the Board applied an incorrect legal standard in holding the Veteran's headaches did not cause severe economic inadaptability.  

In June 2016, the Veteran's attorney waived initial RO consideration of all relevant evidence added to the file since the May 2015 Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the May 2015 Board decision, a second issue of entitlement to a total disability rating based upon individual unemployability based upon all of the Veteran's service-connected disabilities was remanded to the RO for further evidentiary development and procedural development.  This issue remains at the RO level currently, and it has not yet been re-certified to the Board, presumably because the RO is continuing to process this appeal.  See, e.g., May 2016 request from the Veteran's attorney that the TDIU issue be referred for extraschedular consideration; June 1, 2016, letter to the Veteran from the RO providing a copy of the extraschedular determination; and June 2016 request from the Veteran's attorney that the TDIU claim be held open for 30 days.  This matter will therefore not be addressed herein, but will be the subject of a later Board decision if necessary. 


FINDINGS OF FACT

1.  Prior to August 16, 2011, the Veteran experienced frequent completely prostrating headaches.

2.  Prior to August 16, 2011, the Veteran did not have prolonged headaches. 

3.  The Veteran's employment status is unrelated to his headaches, as he retired from work in 2003 for other reasons.

4.  During the time period at issue, prior to August 16, 2011, the Veteran's headaches had not caused severe economic inadaptability and they were not productive of severe economic inadaptability.


CONCLUSION OF LAW

An initial disability rating greater than 30 percent for headaches prior to August 16, 2011, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we observe that the sole basis for the most recent JMR is the parties' agreement that in the Board's May 2015 decision, the Board applied an incorrect legal standard in holding the Veteran's headaches did not cause severe economic inadaptability.  Neither party found fault with the Board's analysis of any other aspect of the case, to include the Board's determination that the Veteran's headaches did not involve an exceptional or unusual disability picture to render impractical the application of the regular schedular standards, under Thun v. Peake, 22 Vet.App. 111 (2008).  Furthermore, neither party expressed any criticism of the way the VA has fulfilled its duties to notify and assist the Veteran in this matter.  The following discussion is therefore limited solely to the issue of the application of the schedular criteria set forth in Diagnostic Code 8100 to the case.  

With regard to the discussion around Diagnostic Code 8100, we note that in the prior Board decision, the Board made a specific finding that Diagnostic Code 8100 was the most appropriate Diagnostic Code for rating the Veteran's headache disability, as the Veteran's headaches had previously been rated under Diagnostic Codes pertinent to cerebral arteriosclerosis and dementia due to head trauma.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is important to note that changing the Diagnostic Code under which a particular disability is rated does not change the service-connected status of the disability itself; rather adjudicators always strive to rate a disability under the most appropriate Diagnostic Code, and changing a Diagnostic Code may represent a progression or alteration in the functional impairment resulting from the disability or the Veteran's inability to perform certain acts.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Again, neither party to the case before the Court in January 2016 challenged the Board's determination on this matter.  Rather, both parties merely criticized the Board's application of the legal standard set forth in Diagnostic Code 8100.  Our review is therefore limited to the interpretation and application of Diagnostic Code 8100 to this Veteran's particular situation. 

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

History and facts

During the course of this appeal, the Veteran underwent multiple VA examinations for miscellaneous neurological disorders.  On VA examination in November 2004, the Veteran reported having daily headaches which began in the left posterior auricular area and would travel forward.  He treated the pain with Aspirin.  The examiner assessed the Veteran with post concussive headaches consistent with his inservice head injury.   

In a January 2008 written statement, the Veteran reported experiencing four or more headaches per week that he described as disabling and prostrating.  He made similar statements during his September 2008 VA examination, reporting headaches four to five times per week which lasted for one to two hours, and were relieved with Aspirin.  He described experiencing incapacitation due to headaches for approximately two hours, three times per week.

During his September 2008 VA examination, the examiner reviewed the Veteran's claims file, including his lay statements describing his headaches, as well as personally interviewed and examined the Veteran.  Based on this complete review, the examiner opined the Veteran's lay statements did not describe migraines, but instead described muscle contraction headaches which occurred weekly.  The examiner continued to opine that fewer of the Veteran's headache attacks were prostrating.  The examiner also noted the Veteran was not employed and there were no effects of the diagnosis on usual daily activities or problems, except when he had a headache.  In summary, after considering the Veteran's lay descriptions as well as his history of medical treatment, the examiner physician opined the Veteran's headaches were not migraines, and less than half of his described attacks were prostrating.  

On VA examination in July 2009, the Veteran reported he "always" had headaches several times a week and episodes of prostrating headaches.  He self-medicated by going to a dark quiet room two to four times per week and took many Aspirins daily.  Upon clinical evaluation, the examiner noted that less than half of the attacks were prostrating, and duration of the headaches was hours.  The Veteran was diagnosed with post-concussive headaches with rebound phenomenon.  The examiner opined the effects on his usual occupational activities were decreased concentration and pain, and effects on his usual daily activities were mild on shopping and traveling and moderate for chores, exercise, sports, and recreation.  The examiner concluded the Veteran has been gradually increasing the amount and frequency of Aspirin because the headaches became "more stubborn" and perhaps earlier in the day.

This July 2009 examiner also reviewed the claims file, including the Veteran's lay statements, as well as personally interviewed and examined the Veteran before she also opined less than half of the Veteran's reported headaches were prostrating.

Accordingly, both physician examiners, with extensive medical training and expertise, each considered the Veteran's lay statements describing the length and severity of his headaches and each determined those very lay statements reflected less than half of his attacks were prostrating.  Because two separate trained medical professionals interpreted the information contained in the Veteran's competent lay statements in the same manner, the Board finds these two opinions of VA examiners provide highly probative evidence that less than half of the Veteran's reported headache attacks were prostrating.  

During a subsequent VA examination in March 2011, the Veteran reported he experienced headaches most days of the week, lasting for two hours, and was incapacitated for most of the headaches for a two-hour period.  Upon clinical evaluation, the Veteran was unable to visualize fundi without use of medication to dilate the eyes.  Diagnosis listed neuralgia type headaches due to focal scalp laceration/nerve injury.  With regards to the effects on his usual daily activities, the Veteran had to lay down most days for a couple of hours, but otherwise kept busy, fishing, mowing the lawn, and cleaning the house and cars.  The Veteran was retired due to eligibility by age or duration of work and was advised to discuss the headaches with his primary care physician.

VA outpatient treatment records throughout the time period at issue reflect that the Veteran took various prescription medications for the control of his headaches.

Although it is dated outside the time period at issue, a September 2012 statement from a private neurologist is of interest.  It lists diagnoses including classic migraine (with aura), vasoconstrictor induced headache which was markedly improved, and a transient ischemic attack.  There is no other indication in the medical evidence of record that the Veteran had sustained a transient ischemic attack.  We can only assume that this represents a typographical error or confusion of some sort on the part of the private neurologist.  The statement also reflects the neurologist's assessment that the Veteran's headaches were migraine in nature, and that he was taking a prophylactic migraine medication and aspirin, to which the Veteran had responded positively.

During the May 2013 hearing on appeal, the Veteran testified that he experienced headaches about three times a week, and that he had been getting them at that level of frequency for longer than five years.  He also testified that the last time he had worked was approximately ten years previously.  When asked what the headaches were like at that point in time, i.e., ten years previously, he stated that the headaches were about the same then.  

Since the prior Board decision, the Veteran's attorney obtained a private vocational evaluation in February 2015.  In addition to reviewing the Veteran's claims file, the vocational expert had a telephone conversation with the Veteran in February 2015.  The expert specifically observed that the Veteran was wearing hearing aids and using a speaker phone throughout this conversation, and that he did not seem to have difficulty communicating or hearing.  Without his hearing aids, he estimated he would have more of a problem.  According to the report, the Veteran had last worked in October 2003, driving a truck.  He had essentially been employed in this capacity since his discharge from service.  The expert opined that the Veteran's headaches and hearing loss made it impractical for him to continue driving a truck by October 2003.  The expert also opined that the Veteran's inability to communicate effectively precludes any occupation dealing with the general public, and that his headaches cause irritability, loss of concentration, and that he must remove himself from any external stimuli for several hours a day which in and of itself would take him off task at a rate that would not be tolerated by an employer.  The expert then concluded that the Veteran's service-connected disabilities together preclude employment.  

Legal criteria and analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.   Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Under the terms of Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Because there seems to be some disparity in the medical evidence as to the exact nature of the Veteran's headaches, we note that for purposes of this analysis, whether or not the Veteran's headaches are classic migraines is irrelevant.  His service-connected headaches are being rated under the criteria set forth in Diagnostic Code 8100, as determined by the prior Board decision, and not contested by either party to the Court case.  This is the essential point for arriving at the most appropriate disability rating, which is our goal herein.  

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the regulations provide no clarification as to the meaning of the phrase "productive of severe economic inadaptability."  The Court, however, has issued a precedent decision which focuses on the meaning of this phrase.  In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court interpreted the phrase as follows:  "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [ (TDIU) ] .... rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id.  (citing 38 C.F.R. § 4.16(a).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

Indeed, in the instant case, the Joint Motion for Remand was predicated upon the parties' agreement that the Board had improperly interpreted the "economic inadaptability" provision of Diagnostic Code 8100, and had denied the Veteran's claim based upon a misapplication of the law.  

The Court has not issued another precedent decision on this interpretation; however, several nonprecedential memorandum reviews have provided further analysis and explanation.  For instance, in Raulerson v. Peake, 2008 WL 754665 (March 17, 2008), a single judge affirmed a Board decision which had found the Veteran's headaches had not caused severe economic inadaptability and that they were not productive of severe economic inadaptability.

Similarly, in Davis v. Shinseki, 2011 WL 1827467 (May 13, 2011), a single judge found that the Board had been able to provide examples and discussion to show that the Veteran in that case had not shown "any economic inadaptability, much less severe economic inadaptability, however it might have defined that phrase."   

We interpret these memorandum decisions as a small shift away from the highly hypothetical analysis employed in Pierce.  In both Raulerson and Davis, the single judges focused on the facts of the individual cases to determine whether in those particular situations, the headaches at issue were capable of producing severe economic inadaptability.  Also see Mendenhall v. McDonald, 2014 WL 4784319 (September 26, 2014).

In a more recent single judge memorandum, the Court continued this small shift, again focusing on the particular facts of the Veteran's own situation, and affirmed the Board's decision on the basis that the Veteran had not shown evidence that his headaches did affect his employability in some way.  

Although the appellant asserts that his migraine headaches are capable of producing severe economic inadaptability, he points to nothing in the record to support that conclusion, such as an adjustment in his work schedule or an inability to complete his workload.  Unlike Pierce, this case involves a Board that found the appellant's migraine headaches not productive of such inadaptability.  Also, unlike Pierce, in which Mr. Pierce contended he was unemployed as a result of his headaches and the Board failed to address why this unemployment did not constitute severe economic inadaptability, here the appellant does not contend that he has been unemployed, or otherwise point to evidence indicating that his migraine headaches affected his employment or employability.  Although the Court in Pierce noted that one's migraine headaches did not have to cause unemployment to constitute a condition productive of severe economic inadaptability, here the appellant does not point to any evidence showing that his symptoms are capable of affecting his employment or job performance, that he is unable to complete his daily work, or that he has lost time from work because of his headaches.  Burton v. McDonald, 2015 WL 3849126 (June 23, 2015).

In attempting to determine whether the Veteran's headaches are capable of producing severe economic inadaptability, the Board is cognizant of this mild trend in the Court to require a showing on the part of the Veteran that headaches affect his economic adaptability in some way.  

To summarize the Veteran's headache situation, he has headaches most days of the week, the headaches last for about two hours, and he is incapacitated for most of the two hour period.  While there is divergent opinion in the medical evidence as to how frequent and whether each one causes total prostration, we choose to accord full credibility to the Veteran's own statements, as we find him to be entirely credible and a fair reporter of his symptoms.  When he is not experiencing headaches, he mows his lawn, washes his car, and engages in activities such as fishing.  These statements are helpful to the Board and credible as they comport with the medical evidence of record.  Furthermore, his descriptions of his headaches over the years are consistent, with only minor variations.  We find no indication that the Veteran exaggerates his symptoms to bolster his claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The evidence of record is also clear that the Veteran is retired from employment due to his age and length of service, as he is in his eighties.  He consistently reports that he last worked as a truck driver in 2003, when he would have been in his seventies.  He currently has several sources of income, to include retirement income, age-related Social Security income, and his VA compensation benefits.  Again, we accord full credibility to the Veteran's own statements in this regard.  He does not contend that prior to 2011 he would have been seeking employment but for his headaches, rather, his attorney contends that because his headaches were capable of producing severe economic inadaptability prior to 2011, his actual employment status at that time is irrelevant to this analysis.  

The law is quite clear that in evaluating service-connected disability, age cannot be considered.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.19.  However, the fact that the Veteran retired from employment regardless of his headaches is established in the record.  Also established is that his current status of being retired is unrelated to his headaches.  This case is different from Pierce and indeed from the other headaches cases cited above in that those Veterans were attempting to work, or at least expressed a desire for employment.  This Veteran does not do so, because he is retired.  

That the Veteran has very frequent and completely prostrating headache attacks is established in the record.  Three times a week with resolution after lying down fits the criteria for frequent and prostrating without doubt.  In the terminology of 38 C.F.R. § 4.10, we find that the Veteran is unable to function under the ordinary conditions of daily life during those hours when he is experiencing a headache. 

Whether resolution of the headaches after approximately two hours could be considered "prolonged" is less clear.  Most workplaces in the United States provide accommodations for a two hour period of incapacitation, such as flexible work hours, sick time, medical leave, etc.  The fact that the Veteran is able to return to his activities of daily living and his hobbies after a headache means he could return to working as well.  Although the evidence shows his headaches occur MOST days, they do not occur EVERY day, so he would be able to complete a full workday on the other days.  It is reasonable to assume that his headaches do not always occur during working hours on workdays either.  

In short, this case simply does not allow the Board to comfortably conclude, even after according the Veteran the benefit of the doubt, that his headaches are capable of producing severe economic inadaptability, when no showing has been made that the headaches would interfere with a hypothetical job, and when the Veteran has no intention of working for a living anymore.  In his November 2009 substantive appeal, the Veteran indicated that he had been experiencing headaches with light and noise sensitivity since service and that he had always felt his headaches were just the way of his life.  The Veteran's hearing testimony as to exactly when his headaches began to increase in frequency and severity was a little confusing.  He did testify clearly, however, that his headaches had been about the same when he was working, meaning that he was able to work with headaches of about the same frequency and severity, as he was having prior to 2011.   

The February 2015 vocational evaluator concluded that the Veteran's need to remove himself from any external stimuli for several hours a day would in and of itself take him off task at a rate that would not be tolerated by an employer.  This general statement relies upon hypotheticals which do not necessarily apply in this case, however.  The nonprecedential cases cited above emphasized each Veteran's particular situation, including their headache pattern and their individual employment situation.  Especially in Burton, the Court looked for evidence from the Veteran that migraines did affect employment or employability.  In this case, the Veteran's own employment status and indeed his employability status are unrelated to his headaches.  Rather the evidence shows he chose to retire based on his age.  For many years, the Veteran simply referred to the fact he had retired based on age, without ever implying his headaches factored into that decision.  It was only after this issue had been on appeal for many years that the Veteran began to suggest his headaches affected his decision to retire.  See December 2014 statement.  However, he provided sworn testimony before the Board that his headaches had been about the same in severity when he was working, and he would just pull to the side of the road and wait for them to subside.  This clearly shows that he was, as a matter of fact, able to work when he had the headaches and able to modify his schedule in such a way that he could rest and then proceed with the work day.  Here, not only is there no factual evidence the Veteran's headaches have produced severe economic inadaptability, but there is also no persuasive evidence that they are "capable" of doing so considering the Veteran himself stated the headaches had been the same in severity when he worked, and he would just pull over to the side of the road and wait for them to subside.  
  
In making this finding, the Board does not wish to discount the real pain and discomfort the Veteran was experiencing several times a week prior to 2011 related to his headaches; rather he was and is being appropriately compensated for this impairment at the 30 percent disability level.  The purpose of the rating schedule is to compensate veterans for the average impairment in earning capacity caused by a service-connected disability, and the Veteran is indeed being compensated in this way.  

The Board concludes that during the time period at issue, prior to August 2011, the Veteran's post-concussive migraine headaches were indeed frequent and completely prostrating, but were not prolonged in any sense of the word, given the evidence that they generally last for about two hours.  In his particular situation, we find that his headaches were not capable of producing severe economic inadaptability either for the reasons expressed above.  The preponderance of the evidence is against the claim and the appeal must be denied.


ORDER

An initial rating in excess of 30 percent prior to August 16, 2011, for headaches due to brain concussion is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


